Citation Nr: 1225719	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for service-connected pseudodementia (claimed as traumatic brain injury with memory issues and previously claimed as speech and memory impairment), secondary to the service-connected disability of chronic cervical spine pain without radiculopathy secondary to blunt trama with limitation of motion of the cervical spine (hereinafter "pseudodementia").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel

INTRODUCTION

The Veteran had active duty service from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans  Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's pseudodementia results in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating for pseudodementia have been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9326 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§  4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7  (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the current level of impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. 
§ 4.1 (2011). 

The Veteran's disability is evaluated under Diagnostic Code 9326, the rating code for dementia due to other neurologic or general medical conditions (endocrine disorders, metabolic disorders, Pick's disease, brain tumors, etc.).  This disability is rated according to criteria set forth in the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 30 percent rating is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent evaluation is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with period of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436   (2002). 

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2011).

The GAF scale provides that a score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood and an inability to work.  A score from 41 to 50 reflects serious impairment in social and occupation functioning including an inability to keep a job.  A score from 51 to 60 reflects moderate symptoms or moderate difficulty in social, occupation or school functioning.  A score of 61 to 70 is provided when there are mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A score of 71 to 80 reflects symptoms that are transient and expectable reactions to psychosocial stressors and no more than slight impairment in social, occupational or school functioning. 

Delirium, dementia and amnestic and other cognitive disorders shall be evaluated  under the general rating formula for mental disorders; neurological deficits or other impairments stemming from the same etiology (e.g. a head injury) shall be evaluated separately and combined with the evaluation for delirium, dementia, or amnestic or other cognitive disorder (see § 4.25).  See § 4.127(c).

When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it under a diagnostic code which represents the dominant (more disabling) aspect of the condition (see § 4.14).  

The Veteran has appealed the initial rating assigned in the August 2008 rating decision which granted service connection for pseudodementia and assigned a 30 percent rating.  

In July 2008, the Veteran had a VA examination for traumatic brain injury.  The Veteran reported problems with memory loss throughout the day.  He reported that, at least 6 times a day, he would forget what he was doing.

The Veteran attributed his difficulties to a head injury in 1991.  This occurred when the Veteran hit his head when the truck he was in hit a hole in the road.  The Veteran reported that the problem was getting increasingly worse.  It was noted that psychological testing appeared to support this.  It was also noted that a VA physician had diagnosed pseudodementia secondary to emotional difficulty or chronic pain syndrome.  The VA doctor also thought it might be due to side effects from medication, in addition to those two factors.  The VA examiner noted that the Veteran was on various painkillers as a result of his neck injuries from the accident.  

The Veteran denied sleep problems or anhedonia.  The Veteran reported that he was concerned about losing his memory.  He reported that his energy level was good.  His concentration was impaired based on his self report and pscyhometrics.  The Veteran denied being suicidal.  The Veteran consistently denied seven of the eight neurovegetative indicators of depression, poor concentration being the only endorsement.  

The examination report noted that the Veteran functioned well in a number of areas.  He was self-employed as a handyman and doing smaller construction jobs.  The Veteran had been married twice and was 25 years into his second marriage. The examiner noted that the Veteran was currently manifesting attentional and immediate and auditory memory problems.  He appeared to have undergone a decline in his cognitive abilities.  The examiner indicated that, according to the neuropsychology evaluation of June 2008, this decline could best be understood as a form of pseudodementia secondary to emotional difficulties or chronic pain, and also suggested a link to pain control medications.  The examiner opined that the neuropsych data as well as the clinical records do not actually reveal any direct link to the head injury to be accountable for the Veteran's increasing memory impairment.  However, the chronic pain as well as the medications for the chronic pain could be contributory.  The examiner stated that, while the Veteran does seem to have some emotional upset regarding his decline in function related to just general physical decline with his various musculoskeletal issues, he does not appear to have a major depression or any other clinically diagnosable mood disorder.  

The examiner stated that his distress seems more related to the ongoing decline of function with aging, providing evidence against this claim,  as well as the selective loss in memory which as noted in the neuropsychology report was likely secondary to 3 factors indicated, including emotional stress, chronic pain, and possible side effects of medications.  The examiner diagnosed pseudodementia secondary to emotional difficulties or chronic pain.  The examiner assigned a GAF score of 70.  

In November 2008, the Veteran submitted a lay statement from his co-worker, J.M.  J.M. indicated that he worked with the Veteran since 2003.  J.M. stated that the Veteran's memory has steadily declined over the years.  For example, J.M. indicated that the Veteran would forget tools and would leave them at jobsites.  

A statement from the Veteran's wife, M.B., dated in August 2008, noted that the Veteran's memory has gotten progressively worse.  She indicated that the Veteran has trouble remembering things she tells him and constantly has to be reminded to do things.  

In September 2008, the Veteran submitted an opinion from a private psychologist.   The opinion stated that the Veteran demonstrates consistently, over multiple testing performances, that of low average cognitive abilities and predominantly severe to profound impaired abilities across discrete domains of functioning, such as attention, concentration, memory, language and visual spatial skills. 

The Veteran had a VA neurology examination in March 2009.  The Veteran complained of poor memory.  He reported that it started shortly after his head injury and became progressively worse.  He reported that his wife frequently had to remind him of small things.  He reported that he could not concentrate on his work as a carpenter.  

The examiner indicated that there were no mood problems.  The Veteran had poor memory and poor concentration.  Regarding judgment, the Veteran was able to identify understand and weigh alternatives.  He was able to understand the consequences of his choices.  His social interactions were noted to be to be appropriate most of the time but were occasionally inappropriate.  He was oriented to time, place and person.  It was noted that the Veteran was a self-employed carpenter.  The examiner stated that the Veteran's functional impairment was mild, providing evidence against this claim.  

In March 2009, the Veteran had a VA examination.  The Veteran reported that he continued to be self-employed as a carpenter.  He reported increased difficulty with attention, concentration, memory and pain.  The Veteran's subjective complaints included forgetting information that was required to do his job.  These included difficulties with not being able to remember measurements and forgetting to make payments.  

The examiner noted that the Veteran presented in casual, neat clothing and was adequately groomed.  He spoke in a normal tone of voice.  He was tearful on several occasions.  The Veteran maintained eye contact for the most part and responded to all direct questions.  

The Veteran was oriented to time, place and person.  His thought processes were concrete and relevant.  There was no indication of delusions, hallucinations, or tangential thinking.  His mood was neither elated nor dysphoric and affect was consistent to theme.  Some anxiety was noted as the Veteran on several occasions verbalized concern about how "fearful" he was regarding the future.  Mild agitation was noted secondary to difficulties the Veteran experienced with current functioning and feeling that he was "not listened to."  No unusual mannerisms were noted.  No psychomotor agitation or retardation was noted.  Expressive and receptive speech were adequate.  Mild word naming difficulty as noted.  Speech rhythm was within normal limits.  Comprehension was good.  Abstract thinking was adequate.  Insight regarding difficulties was marginal.  Judgment was good for the most part.  The Veteran denied suicidal or homicidal ideation.  The examiner assigned a GAF score of 63.  

A polytrauma treatment note dated in May 2009 reflects that the Veteran complained of a progression of cognitive problems since hitting his head in 1991.  He reported that he was sleeping reasonably well with some insomnia, but it was not pain issues keeping him up, more just being up at night.  He reported headaches about three to four times a week.  He reported that he was still keeping busy as a carpenter.  The  medical impression noted the Veteran's report of cognitive changes and gradual progression over the years.  

Importanly, the physician indicated that this was not consistent with traumatic brain injury at all, providing more evidence against this claim.  The physician noted that the Veteran reported having exposure to some type of tablet, which may have caused him to have this problem.  It was also noted that an  MRI study showed a question of a small subtle infarct in the past.  

The above evidence establishes that the Veteran's pseudodementia is manifested by poor memory, poor concentration, sleep problems and anxiety.  The Veteran's statements and lay statements submitted on his behalf  indicate that he experiences problems at work due to forgetting things.  The Veteran's social interactions are noted to be appropriate for the most part.  The evidence of record shows that the Veteran is well-oriented and has good insight and judgment.  The Board finds that the severity of the Veteran's disability more nearly approximates occupational and social impairment with reduced reliability and productivity, for which a 50 percent rating is warranted throughout the appeal period.  

The Board concludes that the criteria for a 70 percent rating are clearly not met, as the evidence does not show occupational and social impairment with deficiencies in most areas, due to such symptoms as, for example only, suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with period of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting) or inability to establish and maintain effective relationships.  The examination reports indicate that the Veteran is oriented to time place and person.  He does not have suicidal ideation, obsessional rituals or neglect of personal hygiene.  His speech has been noted as normal.  

In this regard, it is important to for the Veteran to understand that there is significant evidence against the finding of a 50% evaluation, let alone a higher evaluation, with indications of only a "mild" problem, however, when taking into consideration all the evidence, both for and against this claim, the Board finds that the 50% rating is the most appropriate, at this time.  In the future, additional evaluations or evaluation of the disability may be in order.  However, the Board avoids the obtaining of "negative evidence" that would only provide a basis to decrease the Veteran's evaluation. 

The Board notes the Veteran's representative's contention in the November 2008 Notice of Disagreement that the Veteran's pseudodementia should be rated according to the criteria for traumatic brain injury.  The Board finds that rating under those criteria is not appropriate.  In this regard, the July 2008 VA examination determined that neuropsychology data and clinical records do not reveal a link between a head injury and the Veteran's current memory loss.  The opinion indicated that the Veteran's disability is related to chronic pain and medications for chronic pain.  In addition, the 2009 polytrauma treatment note indicated that the reported cognitive changes were not consistent with traumatic brain injury, providng highly probative evidence against this claim.  Thus, the Board finds that a rating under the criteria governing traumatic brain injury is not applicable in this case. 

The Board has considered whether referral for an extraschedular rating is appropriate.  As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366  (Fed. Cir. 2009).  There is no evidence in this instance that the rating criteria are inadequate to evaluate the disabilities on appeal.  There is no evidence that the claimed disability, alone, causes marked interference with employment (beyond that contemplated in the evaluation assigned) or necessitates frequent periods of hospitalization. 

Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand these claims to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1)  (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

VA's Duties to Notify and Assist.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case, a May 2008 letter notified the Veteran of the elements to substantiate his claim.  This letter informed the Veteran of VA's duties for obtaining evidence.  The letter also advised the Veteran of how disability ratings and effective dates are determined.   

The RO did not provide the Veteran with additional notice of the evidence required to substantiate the claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC). Id.  The RO issued an SOC in April 2009 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations. Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A 50 percent rating is granted for pseudodementia, subject to regulations governing the payment of monetary benefits. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


